               Case 2:19-cr-20132-TGB-APP ECF No. 78, PageID.434 Filed 07/17/20 Page 1 of 3



PROB 12B                                                                                                           PACTS         DATE
(Rev. 08/18)                 SUPERVISION REPORT                                     U. S. Probation Office
                 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                    Eastern District of Michigan   6025853       07/16/2020
                                  THE CONSENT OF THE OFFENDER

NAME                                                         OFFICER                JUDGE                             DOCKET #
DARGARTZ, Amber Marie                                        Russell LaForet        Terrence G. Berg                  19-CR-20132-02

ORIGINAL                  SUPERVISION TYPE   CRIMINAL HISTORY    TOTAL OFFENSE      PHOTO
SENTENCE DATE                                CATEGORY            LEVEL
                          Supervised         II                  9
03/12/2020
                          Release
COMMENCED

07/15/2020

EXPIRATION

07/14/2023

REPORT PURPOSE

           REQUEST TO MODIFY CONDITIONS
RECOMMENDATION

                             MODIFICATION
ORIGINAL OFFENSE
Count 2: 18 U.S.C. § 1349, Conspiracy to Commit Bank Fraud;
Count 3: 18 U.S.C. § 1028A, Aggravated Identity Theft
SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of six months, to be followed by a 36-month term of supervised release.

Amended Sentence: On June 11, 2020, the sentence was modified to add the following special condition, “You must
reside in a Residential Reentry Center (RRC) for six months. You must follow the rules and regulations of the center.
Subsistence is waived. While at the RRC, you shall be allowed to earn social time, if you are in compliance with all
facility criteria and probationary standards.” All other conditions of the original judgment remain in full force and effect.

Sentence Reduction: July 15, 2020: Order Regarding Motion for Sentence Reduction, pursuant to 18 U.S.C.
§ 3582(c)(1)(A) (Compassionate Release), custodial sentence was reduced to time served. All other conditions of the
original judgment remain in full force and effect.

ORIGINAL SPECIAL CONDITIONS
      1. You must participate in a residential inpatient substance abuse treatment facility for one year.
      2. You must participate in a substance abuse treatment program and follow the rules and regulations of that
         program. The probation officer in consultation with the treatment provider, will supervise your participation
         in the program (provider, location, modality, duration, intensity, etc.).
      3. The defendant shall not use or possess alcohol in any consumable form, nor shall you be in the social
         company of any person whom you know to be in possession of alcohol or illegal drugs or frequent an
         establishment where alcohol is served for consumption on the premises, with the exception of restaurants.




                                                                Page 1 of 3
               Case 2:19-cr-20132-TGB-APP ECF No. 78, PageID.435 Filed 07/17/20 Page 2 of 3



PROB 12B                                                                                                           PACTS         DATE
(Rev. 08/18)                 SUPERVISION REPORT                                     U. S. Probation Office
                 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                    Eastern District of Michigan   6025853       07/16/2020
                                  THE CONSENT OF THE OFFENDER

NAME                                                         OFFICER                JUDGE                             DOCKET #
DARGARTZ, Amber Marie                                        Russell LaForet        Terrence G. Berg                  19-CR-20132-02

      4. You must participate in a mental health treatment program and follow the rules and regulations of that
         program. The probation officer, in consultation with the treatment provider, will supervise your
         participation in the program (provider, location, modality, duration, intensity, etc.).
      5. You must participate in an educational services program and follow the rules and regulations of that
         program. Such programs may include high school equivalency preparation, English as a Second Language
         classes, and other classes designed to improve your proficiency in skills such as reading, writing,
         mathematics, or computer use.
      6. You must participate in a cognitive-behavioral treatment program and follow the rules and regulations of
         that program. The probation officer will supervise your participation in the program (provider, location,
         modality, duration, intensity, etc.). Such programs may include group sessions led by a counselor or
         participation in a program administered by the probation office.

               Criminal Monetary Penalty: Special Assessment $100.00 (balance $100.00); Restitution $7,690.00 (balance
               $7,690.00).

                                      PETITIONING THE COURT
To modify the condition(s) of supervised release as follows:
To Add:
“YOU MUST RESIDE IN A RESIDENTIAL REENTRY CENTER (RRC) FOR 6 MONTHS. YOU MUST FOLLOW
THE RULES AND REGULATIONS OF THE CENTER. SUBSISTENCE IS WAIVED. WHILE AT THE RRC,
YOU SHALL BE ALLOWED TO EARN SOCIAL TIME, IF YOU ARE IN COMPLIANCE WITH ALL FACILITY
CRITERIA AND PROBATIONARY STANDARDS, IF NECESSARY.”

A Probation Form 49, Waiver of Hearing to Modify Conditions of Supervised release was not needed because the
requested modification is less restrictive than the earlier condition.

                                                                    CAUSE

On June 11, 2020, the Court approved a modification to the person under supervision’s conditions of supervised
release by adding a special condition for six months in a Residential Reentry Center (RRC). This condition was
requested by the probation department primarily to secure a pro-social living environment for DARGARTZ, once
she releases from custody.

On July 15, 2020, the Court sentenced DARGARTZ to “time served” in response to a Motion for Sentence Reduction
pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release).

DARGARTZ has resided in the Northern District of Ohio throughout her life and, as such, she will be supervised during
her term of supervised release in the Northern District of Ohio (Toledo). As this writer was in the process of coordinating
the person under supervision’s supervised release plans with a probation supervisor from Toledo, it was brought to this
writer’s attention that there is an active case of Covid-19 in the RRC in Toledo, Ohio. As such, the probation department

                                                                Page 2 of 3
               Case 2:19-cr-20132-TGB-APP ECF No. 78, PageID.436 Filed 07/17/20 Page 3 of 3



PROB 12B                                                                                                           PACTS         DATE
(Rev. 08/18)                 SUPERVISION REPORT                                     U. S. Probation Office
                 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                    Eastern District of Michigan   6025853       07/16/2020
                                  THE CONSENT OF THE OFFENDER

NAME                                                         OFFICER                JUDGE                             DOCKET #
DARGARTZ, Amber Marie                                        Russell LaForet        Terrence G. Berg                  19-CR-20132-02

is respectfully recommending the above listed modification to her conditions of supervised release. If approved by the
Court, this modification will allow the probation department the ability to refer DARGARTZ to the RRC if needed to
provide support and stable housing without mandating that they send her to the RRC while the epidemic is active in the
facility.

A criminal record check completed through Access to Law Enforcement Systems (ATLAS) conducted on July 16, 2020,
revealed no new criminal activity.

If your Honor agrees with this recommendation, please indicate below and return this correspondence to the probation
department. If your Honor does not agree, please indicate below and direct the probation department as to how the Court
wishes to proceed.

Should your Honor have any questions or concerns, this writer may be reached at the number below.

SUPERVISING PROBATION OFFICER                                                       DISTRIBUTION

s/Russell W. LaForet/tmg                                                            Court
313-234-5269
                                                                                    PROBATION ROUTING

                                                                                    Data Entry

THE COURT ORDERS:

[ x] Modification as Noted Above

[ ] Other



                                                                            /s/Terrence G. Berg
                                                                            United States District Judge

                                                                             7/17/2020
                                                                             Date




                                                                Page 3 of 3
